United States Court of Appeals
                        For the First Circuit


Nos. 12-1466, 12-1658

        AMERICAN CIVIL LIBERTIES UNION OF MASSACHUSETTS,

                        Plaintiff, Appellee,

                                 v.

          UNITED STATES CONFERENCE OF CATHOLIC BISHOPS,

                        Defendant, Appellant,

   KATHLEEN SEBELIUS, Secretary of the Department of Health and
 Human Services; GEORGE SHELDON, Acting Assistant Secretary for
  the Administration of Children and Families; ESKINDER NEGASH,
          Director of the Office of Refugee Resettlement,

                             Defendants.


                            ERRATA SHEET

     The opinion of this Court issued on January 15, 2013, is
amended as follows:

     On page 8, line 17, "USSCB's" is amended to read "USCCB's".

     On page 20, line 5, "ACLU" is amended to read "ACLUM".